Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance:

In addition to applicant remarks filed 12/22/2020, the prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 1 and 8 when taken in the context of the claims as a whole.  Specifically, the combination of audio device for a vehicle with headphone connections and a speaker system for audio sinks corresponding to seats, with a touch screen display showing audio source icons and sinks, with graphical connectors visually connecting source icons to the audio sink icons to indicate current selections for audio playback, with outputting simultaneous audio playback on at least two sources, with responsive to swiping on a source in direction of new sink icon output audio on new since and display a corresponding new connector.
At best the prior arts of record, specifically, Kamiya (US 20090154713 A1 hereinafter Kamiya) teaches a vehicle with a speaker system supporting headphones and audio control (see Fig. 1-2 and ¶5, ¶36). Kamiya further teaches a touch interface with icons for selecting current audio sources and sinks (see Fig. 5 ¶70-¶73). Reimann et al. (US 20130080955 A1 hereinafter Reimann) teaches detecting drag touch input on audio sources to assign audio output (see Fig. 9 and ¶92)
Newly cited art Preston et al (US 8583292 B2) teaches audio sources and output devices as icons which can be places on seats (see Fig. 12 202 and Col. 7-8 Ln. 53-15). Wild et al. (US 
In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1 and 8 as a whole.
Thus, claims 1 and 8 are allowed over the prior art of record.
Claims 2-4 and 6-7 are allowable for at least the reasons discussed above in association with their respective independent claims that they depend from and the remarks recited on 12/22/2020. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                                                                                                                                                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEAU SPRATT whose telephone number is (571)272-9919.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BEAU D SPRATT/Primary Examiner, Art Unit 2143